     Case 2:19-cv-01752-MCE-KJN Document 15 Filed 06/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES JOHNSON,                                     No. 2: 19-cv-1752 MCE KJN P
12                        Plaintiff,
13             v.                                          ORDER
14    E. HALL, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 5, 2019, defendants removed this action from state court.

19   (ECF No. 1.)

20           Pending before the court is plaintiff’s second amended complaint filed June 16, 2020.

21   (ECF No. 14.) Named as defendants are Correctional Officer Hall, High Desert State Prison

22   (“HDSP”) and the California Department of Corrections (“CDCR”). Plaintiff alleges three claims

23   for relief.

24           In claim one, plaintiff allege that defendant Hall used excessive force on June 27, 2017, in

25   violation of the Eighth Amendment, when he yanked plaintiff’s arm and caused plaintiff to suffer

26   a torn rotator cuff and other injuries. In claim two, plaintiff allege that defendant Hall committed

27   battery on June 27, 2017, in violation of state law, when he yanked plaintiff’s arm and caused

28   plaintiff to suffer a torn rotator cuff and other injuries.
                                                          1
     Case 2:19-cv-01752-MCE-KJN Document 15 Filed 06/19/20 Page 2 of 2

 1          In claim three, plaintiff alleges that all defendants acted negligently, in violation of state

 2   law. Plaintiff alleges that defendants CDCR and HDSP acted negligently by failing to properly

 3   train defendant Hall in the use of force policies, which resulted in defendant Hall yanking

 4   plaintiff’s arm and causing a torn rotator cuff and other injuries. Plaintiff alleges that defendant

 5   Hall’s negligence caused plaintiff to suffer the torn rotator cuff and other injuries.

 6          Plaintiff’s three claims state potentially colorable claims for relief against defendants.

 7   Accordingly, IT IS HEREBY ORDERED that within thirty days of the date of this order,

 8   defendants Hall, HDSP and CDCR shall file a response to the second amended complaint.

 9   Dated: June 19, 2020

10

11

12

13
     John1752.ame(2)
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
